DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freund et al. (US 2014/0367717 A1).
Regarding claim 1, Freund discloses a packaged die (Fig. 1) comprising:
a semiconductor die (combination of 102, 104, and 106) having a front side (top side) opposite a back side (bottom side), a lateral side (right side) adjacent to the front side and the back side, and a back edge where the back side and the lateral side meet (see Fig. 1); and
a metal outer layer (112) deposited on the back side of the semiconductor die and on a portion of the lateral side of the semiconductor die nearest the back side, wherein the metal outer layer extends on the lateral side on the back side toward the front side, while terminating before reaching the front side of the semiconductor die (see Fig. 1).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freund as applied to claim 1, above, and further in view of Perkins (US 2016/0240454 A1).
	Regarding claim 3, Freund further discloses a substrate (114); and
	a die attach material (118) between the substrate and the metal outer layer, wherein the die attach material bonds the semiconductor die to the substrate. Freund does not disclose that the die attach material extends over the metal out layer. However, it is well known in the art to extend die 
	Regarding claim 4, Freund discloses that the die attach material comprises a solder (see Fig. 1). 
	Regarding claim 5, as the metal outer layer extends beyond a width of the back side of the semiconductor die (see Fig. 1 of Freund) and the die attach material extending beyond a width of the semiconductor die (see Fig. 1 of Perkins), in the device of the combination, the metal outer layer and the die attach material will extend beyond a width of the back side of the semiconductor die so the back edge of the semiconductor die, where the back side and the lateral side of the semiconductor die meet, is encapsulated by the metal outer layer and the die attach material.
	Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freund in view of Perkins as applied to claim 3, above, and further in view of Zimmerman et al. (US 2008/0128908 A1).
	Regarding claims 6 and 7, Freund does not disclose that the substrate comprises a material as claimed, however, it is well known in the art to form substrates to include copper flanges (¶ 0022 of Zimmerman). There is a benefit to using a copper flange in a substrate in that the flange’s low thermal coefficient of expansion inhibits cracking within the device. It would have been obvious to one having ordinary skill in the art to incorporate a copper (claim 6) flange (claim 7) into the substrate of Freund for this benefit.
	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freund in view of Perkins as applied to claim 3, above, and further in view of Dias et al. (US 2018/0323128 A1).
	Regarding claim 8, Freund does not disclose that the substrate comprises a metal or a metal alloy ground layer over a printed circuit board material. However, it is well known in the art to using a ground layer over a printed circuit board in the substrates of the final device (¶ 0024 of Dias). There is a benefit to using such a ground layer in that it reduces interference between components within the device. It would have been obvious to one having ordinary skill in the art at the time of the invention to use a ground layer over a printed circuit board for this benefit. It further would have been obvious to one having ordinary skill in the art to use metal or a metal alloy for the ground layer for the well-known benefit of metals and metal alloys having excellent conductive properties.
	Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freund (US 2014/0367717 A1) in view of Perkins (US 2016/0240454 A1).
Regarding claim 9, Freund discloses a packaged die (Fig. 1) comprising:
a semiconductor die (combination of 102, 104, and 106) having a front side (top side) opposite a back side (bottom side), four lateral sides (only two of which are shown in the cross section of Fig. 1) adjacent to the front side and the back side, and four back edges where the back side and the lateral sides meet (see Fig. 1); 
a metal outer layer (112) deposited on the back side of the semiconductor die and on a portions of the lateral sides of the semiconductor die nearest the back side, wherein the metal outer layer extends on the lateral sides on the back side toward the front side, while terminating before reaching the front side of the semiconductor die (see Fig. 1);
a substrate (114); and
a die attach material (118) between the substrate and the metal outer layer, wherein the die attach material bonds the semiconductor die to the substrate. Freund does not disclose that the die attach material extends over the metal out layer. However, it is well known in the art to extend die attach materials to partially cover the lateral sides (110 in Fig. 1 of Perkins). There is a benefit to extending the die attach materials to partially cover lateral side surfaces in that it increases the surface area of the bond and, thereby, increases the strength of the bond. It would have been obvious to one having ordinary skill in the art at the time of the invention to extend the die attach material of Freund over the metal outer layer on the four lateral sides from the back side toward the front side, while terminating before reaching the front side of the semiconductor die for this benefit.
Regarding claim 10, Freund discloses that the metal outer layer comprises gold (¶ 0025).
Regarding claim 11, Freund further discloses that the die attach material comprises a solder (see Fig. 1).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freund in view of Perkins as applied to claim 11, above, and further in view of Tu et al. (US 2018/0240737 A1).
Regarding claim 12, Freund does not disclose that the die attach material comprises a sintered metal as claimed. However, it is well known in the art that sintered silver may be substituted for solder as a die attach material (¶ 0045 of Tu). There is a benefit to using sintered silver in that sintered silver improves the thermal conductivity of the component. It would have been obvious to one having ordinary skill in the art at the time of the invention to use sintered silver for the die attach material for this benefit.
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freund in view of Perkins as applied to claim 9, above, and further in view of Zimmerman et al. (US 2008/0128908 A1).
	Regarding claims 13 and 14, Freund does not disclose that the substrate comprises a material as claimed, however, it is well known in the art to form substrates to include copper flanges (¶ 0022 of Zimmerman). There is a benefit to using a copper flange in a substrate in that the flange’s low thermal coefficient of expansion inhibits cracking within the device. It would have been obvious to one having ordinary skill in the art to incorporate a copper (claim 13) flange (claim 14) into the substrate of Freund for this benefit.
	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freund in view of Perkins as applied to claim 9, above, and further in view of Dias et al. (US 2018/0323128 A1).
	Regarding claim 15, Freund does not disclose that the substrate comprises a metal or a metal alloy ground layer over a printed circuit board material. However, it is well known in the art to using a ground layer over a printed circuit board in the substrates of the final device (¶ 0024 of Dias). There is a benefit to using such a ground layer in that it reduces interference between components within the device. It would have been obvious to one having ordinary skill in the art at the time of the invention to use a ground layer over a printed circuit board for this benefit. It further would have been obvious to one having ordinary skill in the art to use metal or a metal alloy for the ground layer for the well-known benefit of metals and metal alloys having excellent conductive properties.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freund (US 2014/0367717 A1) in view of Perkins (US 2016/0240454 A1) and of Tu et al. (US 2018/0240737 A1)..
Regarding claim 16, Freund discloses a packaged die (Fig. 1) comprising:
a semiconductor die (combination of 102, 104, and 106) having a front side (top side) opposite a back side (bottom side), four lateral sides (only two of which are shown in the cross section of Fig. 1) adjacent to the front side and the back side, and four back edges where the back side and the lateral sides meet (see Fig. 1); 
a metal outer layer (112) deposited on the back side of the semiconductor die and on a portions of the lateral sides of the semiconductor die nearest the back side, wherein the metal outer layer extends on the lateral sides on the back side toward the front side, while terminating before reaching the front side of the semiconductor die (see Fig. 1);
a substrate (114); and
a die attach material (118) between the substrate and the metal outer layer, wherein the die attach material bonds the semiconductor die to the substrate. Freund does not disclose that the die attach material extends over the metal out layer. However, it is well known in the art to extend die attach materials to partially cover the lateral sides (110 in Fig. 1 of Perkins). There is a benefit to extending the die attach materials to partially cover lateral side surfaces in that it increases the surface area of the bond and, thereby, increases the strength of the bond. It would have been obvious to one having ordinary skill in the art at the time of the invention to extend the die attach material of Freund over the metal outer layer on the four lateral sides from the back side toward the front side, while terminating before reaching the front side of the semiconductor die for this benefit.
Freund does not disclose that the die attach material comprises a sintered metal as claimed. However, it is well known in the art that sintered silver may be substituted for solder as a die attach material (¶ 0045 of Tu). There is a benefit to using sintered silver in that sintered silver improves the thermal conductivity of the component. It would have been obvious to one having ordinary skill in the art at the time of the invention to use sintered silver for the die attach material for this benefit.
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freund in view of Perkins and Tu as applied to claim 16, above, and further in view of Zimmerman et al. (US 2008/0128908 A1).
	Regarding claims 17 and 18, Freund does not disclose that the substrate comprises a material as claimed, however, it is well known in the art to form substrates to include copper flanges (¶ 0022 of Zimmerman). There is a benefit to using a copper flange in a substrate in that the flange’s low thermal coefficient of expansion inhibits cracking within the device. It would have been obvious to one having ordinary skill in the art to incorporate a copper (claim 17) flange (claim 18) into the substrate of Freund for this benefit.
	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freund in view of Perkins and Tu as applied to claim 16, above, and further in view of Dias et al. (US 2018/0323128 A1).
	Regarding claim 19, Freund does not disclose that the substrate comprises a metal or a metal alloy ground layer over a printed circuit board material. However, it is well known in the art to using a ground layer over a printed circuit board in the substrates of the final device (¶ 0024 of Dias). There is a benefit to using such a ground layer in that it reduces interference between components within the device. It would have been obvious to one having ordinary skill in the art at the time of the invention to use a ground layer over a printed circuit board for this benefit. It further would have been obvious to one having ordinary skill in the art to use metal or a metal alloy for the ground layer for the well-known benefit of metals and metal alloys having excellent conductive properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        
/STEVEN B GAUTHIER/Examiner, Art Unit 2893